Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160436(51)(52)(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                     SC: 160436                                         Justices

  v                                                                  COA: 346775
                                                                     Oakland CC: 2017-265335-FJ
  MUHAMMAD ALTANTAWI,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the joint motions of the Innocence Project and the
  Center on Wrongful Convictions of Youth to file a brief amicus curiae, to extend the time
  for doing so, and to waive the filing fee are GRANTED. The amicus brief submitted on
  September 28, 2020 is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 30, 2020

                                                                               Clerk